                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 VIENNA EQHO FARMS,                                   Case No. 21-cv-204-NJR

        Plaintiff,

 v.

 BAYER CROPSCIENCE LP; et al.,

        Defendants.


       DECLARATION OF JOHN W. BARRETT IN SUPPORT OF MOTION FOR
            APPOINTMENT OF INTERIM LEAD CLASS COUNSEL FOR
           JOHN W. “DON” BARRETT AND BARRET LAW GROUP, P.A.

       I, John W. (“Don”) Barrett, declare:

       1.      My statements contained herein are based on my personal knowledge.

       2.      I am an attorney licensed to practice law in the State of Mississippi, and I am the

senior partner of Barrett Law Group, P.A (“BLG”), a law firm headquartered in Lexington,

Mississippi.

       3.      I and my firm, BLG, have spent time investigating the nature of the conspiracy at

issue and its effect on Plaintiff and the putative classes. BLG has previously worked closely with

several of the firms participating in this litigation, and will coordinate closely with them. We are

prepared to implement billing and expense directives for the firms working on this case, and we

will assist in coordinating the activities of those firms. We will also carefully monitor and assign

work to avoid unnecessary duplication. We are also willing to establish a litigation fund to pay for

the costs incurred to advance the plaintiffs’ claims.

       4.      I was co-lead counsel for a national class of direct purchasers of dairy products in

First Impressions Salon, Inc. et al v National Milk Producers Federation, in the Southern District




                                                  1
of Illinois. We settled this $200 million case last fall on the eve of trial. The Court gave final

approval to this settlement on April 27, 2020.

       5.      In September 2020, I was appointed as interim co-lead counsel for a class of indirect

purchasers of analog insulins, seeking recovery of damages under the Sherman Act and RICO for

price-fixing. Judge Brian R. Martinotti found that Mr. Barrett has “substantial experience litigating

complex commercial disputes including class action and antitrust matters. . . .” Op., In Re Insulin

Pricing Litigation, No. 3:17-cv-699, Doc. No. 376 (D. NJ Sept. 22, 2020).

       6.      In September 2018, I was appointed as class counsel for a class of Mississippi

insureds for recovery of improperly withheld labor depreciation. This case has settled and the final

fairness hearing is set for January 29, 2020.

       7.      In June 2017, I was appointed as a member of the Plaintiffs’ Steering Committee

on behalf of Indirect Resellers in the antitrust case In Re: Generic Pharmaceuticals Pricing

Antitrust Litigation, MDL No. 2724 (E.D. Pa.). These cases revolve around a long-running series

of schemes by generic pharmaceutical manufacturers and distributors to fix prices, allocate

markets, and rig bids for a large number of generic pharmaceuticals in the United States.

       8.      On November 30, 2017, my firm led the filing of the first RICO class action on

behalf of U.S. hospitals against the manufacturers and distributors of opioids. On January 4, 2018,

I was appointed by Judge Dan Polster to the Plaintiffs Executive Committee as the representative

of hospitals. As of today, our firm represents 780 hospitals in 43 states in this important litigation.

In this litigation, we have settled two claims in bankruptcy for $256 million dollars.

       9.      I am co-lead class counsel for the Automobile Dealer Actions in In Re: Automotive

Parts Antitrust Litigation, No. 2311, pending before Judge Sean Cox (previously before Judge

Marianne Battani) in the Eastern District of Michigan. In this capacity we represent some 8,000



                                                  2
automobile dealers in 31 states, victimized by one of the largest price-fixing conspiracies in

history. In this litigation we have forged a unique pact with the end-payer plaintiffs, and together

as of September 4, 2018, have reached settlements with 71 different defendants for a total of

approximately $1.6 billion. The litigation continues with one remaining defendant.

       10.     I am lead counsel in a group of thirty-five attorneys from around the country

prosecuting cases, mostly in California, against major food producers who routinely misbrand their

food products to hide unhealthy ingredients. As a result of this litigation, I have been featured in

stories on the front page of the New York Times and other papers around the nation, I was the

subject of a major article in the London Sunday Times, I was interviewed at length on BBC’s

Newshour, by the Swedish newspaper Aftonbladet, and by a Paris television station, and I have

given numerous interviews on public radio and on radio stations around the country, as well as in

Canada and even in New Zealand. All this publicity says little or nothing about my own character

or ability, but does suggest that our firm is prosecuting litigation which has struck a nerve with the

American people and others who share our values. We have effected corrective label changes in

all but the one remaining case, which is against the Coca-Cola Company. We have been successful

in having our class certified against Coca-Cola, and that certification ruling is now on appeal to

the 9th Circuit.

       11.     On May 28, 2015, I was appointed co-lead counsel for plaintiffs in In Re: Coca-

Cola Products Marketing and Sales Practices Litigation, MDL No.14-02555, by Judge Jeffrey

White of the Northern District of California. Class certification has been granted and the case is

proceeding towards trial.

       12.     I also represented the State of Mississippi in its effort to recover monies lost by

Mississippi consumers, and by the state itself, as a result of an alleged price-fixing conspiracy



                                                  3
among infant formula manufacturers. I was also co-counsel for plaintiffs in state court class actions

in thirteen state court actions involving this same price-fixing conspiracy. These cases resulted in

multi-million-dollar settlements in twelve of these states.

       13.     I was co-lead counsel for plaintiff trucking firms from around the nation in a class

action against the Pilot/Flying J truck stop group over alleged rebate under-payments to the

truckers concerning the purchase of diesel fuel, I negotiated a settlement of 106% of all under-

payments, plus all costs and fees of the litigation. Payments approached $85 million; the final

approval was given November 25, 2013, by the U.S. District Court in Little Rock, Arkansas.

       14.     I was co-lead class counsel in Vereen v. Lowe’s Home Centers, Inc., a national class

action over the sale of defective drywall, pending in the Superior Court of Muscogee County,

Georgia. On January 12, 2012, a settlement was finally approved by that court, affording financial

relief to over 40,000 claimants. In approving the requested fee award, the Vereen Court spoke of

our “excellent reputations in the legal community.”

       15.     I was co-lead counsel in a class action lawsuit (Holman v. Noble Energy, Inc.,

District Court County of Weld, Colorado) brought on behalf of royalty owners in the Greater

Wattenberg natural gas field in Colorado. This suit, which complained of systematic under-

payments of royalties by a major natural gas producer, resulted in a $98 million settlement for the

class. This settlement received final approval by the Colorado court on June 11, 2007. Since that

time, we have achieved class settlement in four similar cases, most recently in the federal district

court in Denver on October 29, 2010. These five cases have produced settlements exceeding $150

million; I was also co-lead counsel in several similar cases currently pending in the Western

District of Virginia. In the first of these cases, a settlement of $3.4 million, which recovered over

95% of all compensatory damages claimed by the plaintiff class, received final approval by the



                                                 4
District Court on October 4, 2011. In approving the fee application for that case, Judge James P.

Jones complimented our work, adding, “I’m sure the class realizes that, were it not for the

experienced and well-resourced counsel in this case, there would be no recovery.” In the cases

against CNX and EQT, Judge Jones certified classes by orders entered on March 29, 2017, and

those cases have now been settled.

       16.     On November 22, 2000, I was appointed as the Lead Class Counsel by Chief Judge

Sarah Evans Barker in the Bridgestone/Firestone/Ford tire and Explorer litigation, centralized in

the U.S. District Court for the Southern District of Indiana (MDL No. 1373). A Nationwide

settlement of the consumer class case against Bridgestone/Firestone was achieved in 2004 and

approved by the Court in a Texas state case. On December 3, 2007, Judge David DeAlba of the

Superior Court of Sacramento County, California preliminarily approved a multi-state class action

settlement with Ford Motor Company. Final approval was granted in April, 2008.

       17.     On January 26, 2009, in Stanich, et al v. Travelers Indemnity Company, et al,

U.S.D.C., N.D. Ohio, No. 1:06 CV 962-KMO, I with others was appointed as class counsel in a

certified class action concerning fraudulent insurance pricing. On March 31, 2010, the Court

approved a settlement reached in that case which the Court values at $17,398,633, finding that

class counsel were “experienced, professional, and highly skilled.”

       18.     In the Summer of 2001, I was named by Judge Kathleen O’Malley, U.S.D.C.,

Northern District of Ohio, to the Plaintiffs’ Steering Committee in In Re: Inter-Op Hip Prosthesis

Liability Litigation, MDL No. 1401, and I was a principal negotiator for the plaintiff class for a

$1.045 billion settlement reached with defendants, which settlement was finally approved by Judge

O’Malley on May 22, 2002. Personal injury classes, especially successful ones, are very rare, and

were so even back in 2002.



                                                5
       19.     I was lead class counsel and lead trial attorney for the plaintiffs in a national class

action against State Farm Mutual Insurance Company in Illinois, concerning State Farm’s use of

imitation crash parts in auto repair. After a seven-week trial ending in October of 1999, the jury

awarded a verdict of $456 million and an additional $600 million in punitive damages was awarded

by the trial judge. This was the largest verdict ever rendered in the State of Illinois and the largest

against any insurance company in the United States. As a result of that litigation, I was named the

first-ever “Litigator of the Month” by the National Law Journal in its issue of November 22, 1999.

This verdict was subsequently affirmed by a unanimous Illinois Court of Appeals, and reversed by

the Illinois Supreme Court. From the ashes of that case arose Hale et al v. State Farm Mutual

Insurance Company, filed in the Southern District of Illinois, which alleged that State Farm

engineered the election of an Illinois Supreme Court justice, then lied about its election activities,

to avoid a recusal of that justice from the panel deciding the Avery v. State Farm appeal. State

Farm’s motion to dismiss was denied and class certification was granted, and State Farm had three

petitions denied in the Seventh Circuit. Sometimes justice takes a while to play out: On September

13, 2018, after the trial jury was empaneled, and over 21 years after the original litigation began,

Judge Herndon granted final approval to a settlement with State Farm for $250 million. From the

bench, Judge Herndon stated, “Important principles have been vindicated by this settlement,” and

also stated, “Class Counsel were diligent…and they performed at the highest level of professional

standards.”

       20.     On December 16, 2004, I was appointed on of six members of the Class Plaintiffs’

Steering Committee in the In Re Neurontin Marketing and Sales Practices Litigation (MDL No.

1629), by U.S. District Judge Patti B. Saris of the District of Massachusetts. In that MDL, the case

of an individual plaintiff (Kaiser Foundation Health Plan) against the defendant Pfizer, Inc., was



                                                  6
tried over a five-week period in February and March, 2010 in Boston, and I was a member of the

trial team for Kaiser. That trial resulted in a jury verdict for plaintiff on its civil RICO claim in the

amount of $47.34 million, which was trebled under the RICO statute. This is believed to be the

first civil RICO verdict ever rendered against a major pharmaceutical company. This verdict was

affirmed by the 1st Circuit Court of Appeals, and has been paid in full.

        21.     On November 22, 2004, I was appointed Plaintiffs’ Co-Lead Counsel in In Re High

Sulfur Content Gasoline Products Liability Litigation (MDL No. 1632), by U.S. District Judge

Ivan L.R. Lemelle of the Eastern District of Louisiana. A $100 million plus settlement was finally

approved by the Court in September of 2006.

        22.     On September 17, 2003, I was appointed plaintiffs’ co-lead counsel in In Re

Welding Fume Litigation (MDL 1535) by the U.S. District Court in Cleveland, Ohio. This

litigation only recently settled with the remaining cases settling for $26.5 million. At a contested

class certification hearing in that Court on April 24, 2007, nationally-prominent defense attorney

John Beisner represented to the Court that I am one of “the most outstanding lawyers in the

country.” I do not believe that Mr. Beisner really meant it, but he did say it.

        23.     I was lead counsel in the “alternative commission” class action litigation against

Progressive Insurance Company, in which a nationwide settlement valued by the court at $493

million was reached in the Circuit Court of Johnson County, Illinois, with final approval being

given by the court on November 14, 2002.

        24.     I was lead counsel of the Katrina Litigation Group, a consortium of lawyers who

represented hundreds of homeowners along the Mississippi Coast who were victimized first by

Hurricane Katrina in August, 2005, and then by their insurance companies. Our group favorably

settled over 1,600 homeowners’ claims (including those of former U.S. Senator Trent Lott, former



                                                   7
U.S. Representative Gene Taylor, and U.S. District Court Judge Louis Guirola) for more than $215

million. We are the only attorneys to have tried Hurricane Katrina cases to successful verdict in

both state and federal court (Lisanby v. USAA, in June of 2008, resulting in a verdict and payment

to Admiral and Mrs. Lisanby of $849,841; and Penthouse v. Certain Underwriters at Lloyds,

resulting in a verdict on February 24, 2011, amounting to $1,832,804. On December 21, 2011, the

Penthouse Court entered final judgment in the case, adding attorneys’ fees, costs, and interest in

the amount of $3,111,533, bringing the total award to $4,944,135. This time, they should have

settled.

           25.   Since 1986, I have taken a national leadership role in litigation against cigarette

companies. I am one of only a handful of plaintiff’s attorneys in the United States to have tried

three tobacco liability cases through jury submission. I had a leadership role in the massive Castano

class action litigation in the U.S. District Court in New Orleans, and in its related state class action

cases around the country. I am one of the attorneys who represented the State of Mississippi,

through Attorney General Mike Moore, in the state’s successful efforts to recover its cigarette-

related health care monies sent over the past years. I also represented the Attorneys General of

New York, Louisiana, Arizona, Washington, Indiana, Alaska, Idaho, Oregon, Rhode Island, Ohio,

Vermont, Illinois, and the Commonwealth of Puerto Rico in their successful litigation against the

tobacco industry. I was one of three plaintiffs’ attorneys who negotiated the landmark settlement

with Liggett Group announced in March of 1996, as well as one of the lead attorneys in the historic

settlement agreement entered into by twenty-two Attorneys General with Liggett Group on March

20, 1997.

           ***




                                                   8
       I affirm under penalty of perjury on this 2nd day of March 2021 that the foregoing is true

to the best of my knowledge.

                                           By: /s/ John W. Barrett
                                               John W. (“Don”) Barrett




                                               9
